Title: To James Madison from George W. Erving, 22 December 1807
From: Erving, George W.
To: Madison, James



In the Cypher of the Legation
Dear Sir
Madrid Decr. 22. 1807

In my last unofficial letter (which was dated  Inst) I mentioned a certain supposed project of the Emperor with respect to the Empress.  Since then nothing more is said on the subject; it is Somewhat remarkable however that the Emperor shoud be so long from home (not commanding his army) without his wife who has been used almost always to travel with him.  It is also observable that since his departure from Paris the Gazettes  have not as usual been full of the Empress ; hence I infer that what has been said is not destitute of foundations.  I am really inclined to beleive also that the Emperor will hold a circuit Court here what has lately  in Italy on the Project of sending a large french army into Spain by way of Catallonia   professed intention of laying seige to .  The delay of the marriage ( had most undoubtedly agreed on, the absolute Necessity in  views of his personal presence; all these added to the minor circumstances stated in the accompanying official Letter strongly support the Conjecture.  Most important changes in the political face of Countries Every where attend his step.  Therefore you will anticipate what may be the  effects of a visit to this.  The marriage offers one of the most plausible pleas for such a visit.  The Emperor has found and as is said declared that as the Prince of Asturias stands charged with the black Crime of treason against his Father he coud not pursue his intention of allying him by marriage to the Royal family of France till he had been fully acquitted from that charge.  The half of Portugal it seems to me will be held out as a temptation to the Prince  of Peace to keep him quiet till the A of the Emperor but I cannot suppose it possible that that or any thing else will be given him nor do I think that he himself can be so , moreover it is not the second time that he has been offered a Kingdom and been dis.  Upon the whole it may be concluded that  marriage proposition and the Reserve  Portugal are quite of the nature of Limas mission to his own court at Lisbon mentioned in a former letter to lull into security and that the object of the visit may be estimated by the ngs in Italy.  Add to this we have had here for two months past in obscurity, but working with the Embassador a certain Confidential secretary of Talleyrands a man of the antient Regime one grown Grey in diplomacy.  Except him the Ambassador Employs no secretary  Tho he has several he confides in nobody & withall this has received and dispatched 50 Couriers during these past six weeks.  Unluckily for the Operations in question he is altogether such a man so ungracious so impetuous  so presumtuous so devoid of management tho ostentatiously  that perhaps a worse coud not be chosen unless the plan be to get at the object by means of an  quarrel.  Then indeed he is precisely the man.  Something is intended for Lucien.  He is torily reconciled to his Brother  Some  Rome & as he was formerly ambassador  like in this country, and supposed to be  liked in it he may be established here however.  With respect to the present affairs of this Country & the future prospects of its government, nothing can be said on which any considerable reliance is to be placed, because in all probability the Emperors plans must be changed or varied according as new circumstances present themselves; nor is likely that he communicates more of his intentions to his ministers or agents than is Necessary for present Operations.  Thus I find that the Opinions of the best informed people here are continually fluctuating & are regulated by the most trifling circumstances.  Every word which falls from the Ambassador, Every movement & gesture is supposed to be of importance, & in fact generally speaking no calculation ought to be made on any thing which comes from a man in his situation yet there are moments in which his vanity  him into indiscretion  Yesterday after some dispatches just Received from Italy he said "If the queen of Etruria had followed my advice when he was ambassador there she would not be in this situation.  I did all I could to save her inspite of my advice she would ally herself with the Enemy of .  See what has become of her.  In the same manner I  have exerted myself to save this Court, and to promote its happiness.  However I am determined to save it in spite of itself.  This is the .  The immediate conclusion of those who before despaired of  is that he had just learnt from his dispatches of some change in the Emperors plan but it is just as reasonable to suppose that he intended thus to deceive or otherwise that he himself is deceived and this after all perhaps the most correct judgement as to the future is to be formed, not upon what is said or appears to be doing but upon the known motives  plausible if not justifiable causes  change upon the well pronounced character of the Embassador and upon the example which lay before us. Dear Sir with sincere Respect & Regard Your very obliged & obt. St.

George W Erving


P. S. I observe that Mr. George Rose has sailed for the United States  When we were both about 17 years old we were at Winchester College together.  He was not there distinguished as a scholar; perhaps rather otherwise  He bears the character of a man of good sense & good Morals but nothing more.  He was brought forward into public by his fathers interest with Mr. Pitt, but has I beleive very little talents in that way & certainly not much Experience.
GWE
